Citation Nr: 1715096	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction over the Veteran's claim is currently with the RO in St. Petersburg, Florida.

The Board recognizes that the Veteran appears to be raising the issue of entitlement to service connection for a hearing loss disability in his February 2016 Notice of Disagreement, and July 2016 VA Form 9.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

A motion to advance this appeal on the Board's docket has been raised by the Board's' Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure as a result of his duties as a topographical draftsman are competent and credible, and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that these symptoms have continued to the present.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board's decision with regard to the Veteran's claim for service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'" See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").

The Veteran contends that he suffers from tinnitus as a direct result of noise exposure during service, and that he has experienced tinnitus since that time.  In his January 2016 Notice of Disagreement, he stated that, during service, he was out in the field as a front observer.  In his July 2016 substantive appeal, the Veteran stated that his duties included calling back coordinates to the artillery.  He recalled an instance when they were only supposed to fire for effect, but that a shell was fired accidentally, and it landed in the field next to his position.  He stated that, from that moment, he experienced a ringing in his ears.  He also stated that, although he did not receive treatment, the problem continued during service and after service.

The record contains only one service treatment record-specifically, the Veteran's May 1953 discharge examination, which indicated that the Veteran's ears were normal, and spoken voice/whisper voice testing was 15 out of 15 bilaterally.  Aside from this May 1953 discharge examination, his service treatment records are unavailable, as they are fire-related (i.e., destroyed in a fire at the National Personnel Center in St. Louis, Missouri, in 1973).  In October 2015, the RO informed him that his service treatment records were fire-related and unavailable.  In November 2015, the Veteran responded that he did not have copies of his service treatment records.  The Board is aware that when service records are unavailable, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this connection, the Board observes that the Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was topographical draftsman with the Army artillary.  The Veteran is competent to report in-service noise exposure, as well as in-service ringing in the ears following such exposure.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include having to working in the field ahead of his squadron, and calling back coordinates during training exercises as a topographical draftsman in the artillery.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the onset of ringing in the ears during service are both competent and credible, despite any lack of documented complaints on his 1953 separation examination.  

The Board adds that there is no question that the Veteran currently has tinnitus.  Specifically, given the nature of the disability, he is competent to say that he has tinnitus, and the Board finds no reason to question his credibility as to that fact.

Turning the question of whether there is nexus, or link, between the Veteran's tinnitus and his in-service noise exposure, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

The Board reiterates that the Veteran is competent to identify tinnitus, to include the onset of the disorder and the continuity of it over the years.  The Board nevertheless must consider whether he is credible in his assertions. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Here, the Board finds the Veteran's assertions regarding continuity of symptoms since service to be credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently reported to VA that he experienced tinnitus during active duty, specifically a ringing in his ears, and that these symptoms have continued to this very day.  Moreover, there is no evidence in the record calling into the question the Veteran's credibility as pertaining to his history of tinnitus.  

The Board is aware that in October 2015, a VA examiner concluded that the Veteran's tinnitus was less likely than not related to his active duty service.  The examiner noted that his May 1953 discharge examination did not reflect any complaints of tinnitus or ringing in the ears.  This opinion is afforded little probative weight as the examiner's rationale fails to acknowledge the Veteran's lay statements concerning the onset and symptomatology of his tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23 30-31 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records, and does not account for competent lay testimony, to provide a negative opinion).

In sum, the Veteran has consistently provided competent and credible evidence that he experienced symptoms of tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  These statements are entitled to significant probative weight, and thus, are sufficient to establish a likely continuity of symptomatology from service to the present for tinnitus.  38 C.F.R. § 3.303(b); Walker, supra.  Service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


